Title: To George Washington from Henry Knox, 30 May 1794
From: Knox, Henry
To: Washington, George


               
                  Sir
                  War department May 30. 1794
               
               The Committee of the Senate have called upon me for an opinion on the enclosed Bill.
               As it appears to be pregnant with considerable consequences I have the honour to submit it to your consideration and I beg leave to wait upon you to morrow morning in order to receive your sentiments thereon. I have the honor to be with perfect respect Your obed. Servant
               
                  H. Knox
               
            